Citation Nr: 1142148	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10 07-264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In December 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  At his hearing, the Veteran submitted additional evidence in support of his claims with a waiver of RO jurisdiction.  See 38 C.F.R. 
§ 20.1304 (2011).  Therefore, the Board may properly consider the newly received evidence. 


FINDINGS OF FACT

1.  A lumbar spine disorder, diagnosed as degenerative disc disease of the lumbar spine, bilateral foraminal stenosis, and central canal stenosis, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  A cervical spine disorder, diagnosed as degenerative disc disease of the cervical spine with radiculopathy of the right upper extremity, is not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year of the Veteran's discharge from service, and was not caused or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2.  A cervical spine disorder was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter, sent prior to the initial December 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Additionally, the Board finds that, while the Veteran has alleged, in the alternative, that his cervical spine disorder was caused or aggravated by his lumbar spine disorder and he was not provided with VCAA notice pertaining to the secondary aspect of his claim, he has not been prejudiced as a result of such notice deficiency.  In this regard, as the Board is herein denying the Veteran's claim for service connection for a lumbar spine disorder, the Board finds that under the law, the Veteran lacks legal grounds to establish entitlement to service connection for a cervical spine disorder as secondary to a lumbar spine disorder and, therefore, no prejudice results from the lack of proper VCAA notice regarding such aspect of his claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  In this regard, the Board notes the Veteran's contention that service treatment records pertaining to his lumbar spine injury in service are missing.  However, in September 2008, the RO requested and received the Veteran's service treatment records from the National Personnel Records Center (NPRC).  Then, in October 2009, the RO requested any additional records specifically pertaining to the back in 1970 at the 121st Medical Evacuation Hospital located in Korea.  In December 2009, the NPRC responded that there was no indication of such records.  Upon a review of the service treatment records, despite the Veteran's contentions that such records are incomplete, the Board finds no indication that such is true as the claims file contains records from the 121st Medical Evacuation Hospital for the year of 1970, and there is no other indication that the records are incomplete.  Thus, the Board finds that any further development with regard to the contended records, including for records of treatment for the back in 1970 from the 121st Medical Evacuation Hospital, would be unduly burdensome, as there is no other indication that service treatment records in fact remain outstanding.  

Pertaining to post-service treatment records, the Board observes that, at his December 2010 hearing, the Veteran stated that there were no additional outstanding private treatment records that were able to be obtained.  In this regard, he indicated that, while he had received cortisone shots and had occasionally seen various physicians over the years for his back complaints, the physicians were either deceased or retired and the records were not available.  A review of the claims folder does not reveal any indication that there are available private treatment records pertaining to the lumbar or cervical spine that have not already been requested or obtained.  The Board further notes that the Veteran indicated that he began going to VA in 2008; however, a February 2010 record from VA's electronic medical records system indicates that the only record dated between 2008 and February 2010 was dated in November 2008 and pertained to the Veteran's ears.  Additionally, to the extent that the Veteran has reported more recent VA treatment consisting of cortisone shots for his back, the Board finds that a remand to obtain such records is not necessary as there is no dispute that the Veteran has a current diagnosis of a back disorder.  Moreover, the Veteran does not argue that such treatment records demonstrate that his current back disorder is related to his military service, which is the crux of the instant case.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available and relevant records. 

Additionally, the Veteran was afforded a VA examination in June 2010 in order to adjudicate his service connection claims.  In this regard, the Board notes the Veteran's contentions that the examination is inadequate because the examiner was not an orthopedist or orthopedic surgeon, he incorrectly found that the Veteran had no incapacitating episodes related to his back, and he based his opinion on the absence of any service treatment record showing treatment for a back injury, despite the Veteran's assertions that such occurred in service.  However, the Board finds that the June 2010 VA examination is in fact adequate as the examiner, who is a physician, based his conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, he offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Board finds no evidence that the examiner was unqualified to provide the opinions requested or that the examination report was deficient with respect to examination of the Veteran and review of the evidence of record.  Specifically, the examiner too into account the Veteran's contentions regarding the incurrence of his back injury and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).   As such, for the reasons stated above, the Board finds that the opinion proffered by the June 2010 VA examiner is sufficient to decide the Veteran's claims. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis 

At his December 2010 Board hearing and in documents of record, the Veteran contends that, while in service, his duties included inventorying ammunition and lifting heavy boxes of grenades, flares, and machine gun cartridges.  He claims that, in the fall of 1970, while inventorying ammunition, he lifted a heavy box and fell to his knees due to back pain.  He immediately enlisted the help of a fellow soldier who took him to the hospital.  Once there, he underwent X-ray examination which revealed a slipped disc at L-4 and L-5.  He was prescribed a muscle relaxer and was placed on bed rest for a number of days.  He was told that the slipped discs would "work their way back into place" over time.  The Veteran alleges that his back continued to bother him throughout service, however, on separation examination, he did not report back pain due to his eagerness to leave Korea.  He contends that, since separating from service, he has sought continuous treatment for low back pain.  He further claims that for many years he worked as a pharmaceutical representative and would receive free cortisone injections.  The Veteran also argues that his low back disorder has caused or aggravated his cervical spine disorder, which began to be noticeably painful beginning in the  1980's.  Therefore, he claims that service connection is warranted for lumbar spine and cervical spine disorders. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Lumbar Spine Disorder

Service treatment records are negative for any reports of injury to the lumbar spine or for any complaints or treatment related to lumbar spine pain or problems.  Service treatment records dated in 1970 at the 121st Evacuation Hospital reflect that, in September 1970, the Veteran fell on his right forearm while playing football.  In October 1970, he was treated for otitis media.  In January 1971, the Veteran was treated for an upper respiratory infection.  Records dated in 1970 and 1971 reflect treatment for a variety of conditions, to include a stomach condition and urethral discharge.  However, none of these records demonstrate any back pain or problems.   On April 1971 separation examination, the Veteran reported that he suffered from asthma, however, he denied having had any back trouble of any kind.  No diagnosis referable to the back was provided at that time, nor was it noted that the Veteran had suffered any sort of back injury while in service.  

Post-service treatment records reflect that in June 2007, the Veteran was treated for hip and lumbar spine pain.  An MRI showed the presence of degenerative disc disease at L4-5, and L5-S1.  There was also mild bilateral foraminal stenosis and central canal stenosis at L4-5.  

In July 2009, the Veteran's private physician submitted a statement indicating that the Veteran had been under his care for back pain for a number of years.  The Veteran had described to the physician an injury that had occurred in the fall of 1970 at which time he had tried to lift a box of ammunition and experienced severe low back pain.  He was seen at a local hospital and was told that he had injured his spine at the L-4, L-5 level.  He was given muscle relaxants and was told to rest.  The Veteran had also described a subsequent time in service when he had been lifting heavy boxes and reinjured his back.  The physician stated that he had examined the Veteran's back and, based upon his reported history and June 2007 MRI examination, it was his opinion that the 1970 injury and subsequent injury a few weeks later caused the condition to his back from which he continued to have aggravations and further arthritic changes.  Therefore, the injuries were responsible to a large degree for his degenerative disc disease, bilateral foraminal stenosis, and central canal stenosis.  

In April 2010, a fellow service member submitted a statement indicating that the Veteran served under his command while stationed in South Korea in 1970 and 1971.  He stated that the Veteran served as his property book officer and was in charge of the ammunition bunker.  He stated that one day while inventorying, the Veteran claimed that his back was hurt and was taken to the 121st Medical Evacuation Hospital for evaluation.  The service member could not recall the Veteran's specific injuries, but he did recall that the Veteran complained of back pain for several months after the trip to the hospital.  

On June 2010 VA examination, the Veteran reiterated the above-described history of his back disorder.   He stated that he had constant, daily back pain and reported that he experienced flare-ups of back pain, with pain that radiated to his left lateral thigh.  After completing orthopedic and neurological examinations, and reviewing the claims folder, including the service treatment records and previous MRI examinations, the examiner concluded that the Veteran's current lumbar spine disorder was less likely than not related to his service.  In so stating, the examiner explained that, despite the submitted statement from a fellow service member regarding the contended in-service back injury, there was simply no confirmation of any back injury sustained in service.  In that regard, his separation examination was normal and such was evidence against his contentions.  Furthermore, the record was quiet for any complaints or treatment for the low back until 2007.  Such was more consistent with an aging phenomenon and years of occupational stress to the back.  The examiner reviewed the private nexus opinion; however, he found it to be significant that the physician had not had the opportunity to review the claims file when rendering the opinion.  The examiner asked the Veteran to submit any previous medical evidence to show treatment for the low back in the past, however, absent such evidence, and in light of the record, a nexus between service and the current back disorder could not be made.

At his December 2010 hearing before the Board, the Veteran stated that he had first sought treatment for his low back in the early 1970's, shortly after he separated from service.  He stated that he had received numerous, cortisone injections at no cost through the years through his work as a pharmaceutical representative.  

The Board has first considered whether service connection is warranted for a lumbar spine disorder on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in May 1971.  As such, presumptive service connection is not warranted for a lumbar spine disorder.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board places greater probative weight on the June 2010 VA examiner's opinion that the current lumbar spine disorder was less likely than not related to service, rather than on the July 2009 private opinion that the current lumbar spine disability was likely related to the described injuries in service.  

In this regard, the Board notes that in Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the United States Court of Appeals for Veterans Claims (Court), citing its earlier decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that, in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion.  Id. at 179.  In Kowalski, the Court declared, however, that the Board may not disregard a medical opinion solely on the rationale that the medical opinion was based on a history provided by the Veteran, and instead must evaluate the credibility and weight of the history upon which the opinion is predicated.  Id.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court, citing Kowalski, as well as Swann and Reonal, emphasized that the Board may not disregard a medical opinion solely on the rationale that the medical opinion is based on a history provided by the Veteran.  Id. at 432-33.  In Coburn, the Court held that the Board erred in failing to assess the Veteran's credibility in reporting the statements to the medical examiner.  Id. at 433. 

In the instant case, the July 2009 opinion is based solely on a history supplied by the Veteran and his fellow service member, and the Board finds that such described history is not credible as it is unsupported by the contemporaneous service treatment records.  Specifically, there is no indication that the Veteran underwent treatment for a back injury in service, had X-rays in service showing a slipped disc, or was placed on profile or bed rest for a number of days.  Moreover, the Board finds the fact that the Veteran did not complain of back  problems during the remainder of his service, though he did complain of other ailments, to be more probative than his current contentions as such is contemporaneous with the time of his alleged injury.  Additionally, on separation examination, while he reported that he had asthma, he did not report that he had any back pain or problems, and no history of a back injury was noted.  Therefore, as the Veteran's and his fellow service member's reported history is rendered not credible by the contemporaneous service treatment records, the Board accords the July 2009 private opinion to be of no probative value as such is based on an uncorroborated and inaccurate history provided by the Veteran and another service member.  Furthermore, the July 2009 physician did not provide any explanation rectifying the lapse of time between the Veteran's contended in-service back injuries and the current diagnosis, a span of more than 35 years.  Such an explanation is highly pertinent to the claim, as continuity of symtomatology is one element necessary to prevail in a claim for service connection.  

By contrast, the June 2010 VA examiner offered an opinion with clear conclusions and supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  In that regard, the June 2010 VA examiner reviewed the record, including the Veteran's and his fellow service member's lay statements and the private medical opinion, and determined that absent any indication in the service treatment records that a back injury occurred and absent a showing of continuity of treatment since service, it was more likely that the current lumbar spine disorder was related to the aging process and to occupational stresses.  In this regard, while the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The pathology of the Veteran's back disorder followed that process, rather than an acute injury occurring many years previously.  Furthermore, the examiner thoroughly reviewed the record and all evidence, to include all of the evidence favorable to the Veteran's claim such as his contentions and the July 2009 private opinion, in providing the requested opinion.  Thus, the Board accords great probative weight to the June 2010 VA examiner's opinion in finding that service connection for a lumbar spine disorder is not warranted.

The Board notes that the Veteran has contended on his own behalf that his current lumbar spine disorder is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar spine disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service back complaints and injury, and his current manifestations of a lumbar spine disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service back injury and complaints and his current lumbar spine disorder.  In contrast, the June 2010 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's alleged in-service complaints and injury as well as the current nature of his lumbar spine disorder.  Therefore, the Board accords greater probative weight to the June 2010 VA examiner's opinion. 

Additionally, to the extent that the Veteran has contended that he experienced a back injury resulting in a slipped disc at L4 and L5 while in service, and has suffered from continuous back symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords less probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding a back injury and continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that the service treatment records demonstrate treatment for numerous medical conditions in the fall and winter of 1970, however, there is a complete lack of any indication of a low back injury, including any indication of treatment or X-rays, or that the Veteran was placed on bed rest or physical profile.  Furthermore, in the subsequent records, the Veteran did not complain of back pain, though he did complain of other ailments.  On separation examination, while he reported that he had asthma, he did not report that he had any back pain or problems, and no history of a back injury was noted.  In this regard, the Board finds the fact that the Veteran did not complain of back pain following his alleged injury and failed to report back trouble at the time of his separation examination to be strong evidence against his allegation of a back injury or continuity of back symptomatology.  Additionally, although the Veteran has stated that he received free cortisone injections for many years as part of his job as a pharmaceutical representative, he was unable to identify any evidence to substantiate such contentions.  Rather, the first evidence of complaints of back pain or treatment pertaining to his back is dated many years following separation from service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he had a back injury in service and has had back pain since service, is inconsistent with the contemporaneous evidence.  Therefore, the Veteran's lay assertions of a back injury and continuity of back symptomatology are not credible and, as such, outweighed by the other evidence of record.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding service incurrence and continuity of back symptomatology to be less credible. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 
 
Cervical Spine Disorder

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. 
§ 3.310(a) .  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In this case, however, because service connection for a lumbar spine disorder has been denied, the Veteran's claim for service connection for a cervical spine disorder as secondary to such disorder cannot prevail as a matter of law.  See Sabonis, supra.  Therefore, the Board will focus its analysis on whether a cervical spine disorder is warranted on a direct basis. 

Service treatment records are negative for any reports of injury to the cervical spine or for any complaints or treatment related to cervical spine pain or problems.  On April 1971 separation examination, the Veteran reported that he suffered from asthma, however, he denied having had any back trouble of any kind.  No back diagnosis was provided at that time, nor was it noted that the Veteran had suffered any sort of back injury while in service.  

Post-service treatment records reflect that in June 2004, MRI examination showed the presence of mild degenerative disk disease at C5-6 and C6-7, with mild right foraminal stenosis at C5-6.  In October 2005, the Veteran was assessed to have mild to moderate degenerative arthritis of the cervical spine, resulting in pain and discomfort in the left hand and arm.  

On June 2010 VA examination, the Veteran stated that he felt that his cervical spine condition, which began in the 1990's, was due to or had been aggravated by his back condition and foot condition.  He had chronic neck pain, radiating pain into his right upper extremity, and daily flare-ups related to his cervical spine.  He was limited in his ability to complete overheard lifting.  After completing orthopedic and neurological examinations, and reviewing the claims folder including the service treatment records and previous MRI examinations, the examiner concluded that the Veteran's current cervical spine disorder was less likely than not related to his service or to any service-connected disability.  In so stating, the examiner explained that there was no evidence of any stresses on the cervical spine from the lumbar spine or lower extremity.  There was also no history of a cervical spine injury to relate the disorder to service.  Therefore, the cervical spine disorder was more likely related to aging and occupational stresses because the complaints noted in recent years correlated with the aging process.  

The Board has first considered whether service connection is warranted for a cervical spine disorder on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in May 1971.  As such, presumptive service connection is not warranted for a cervical spine disorder.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The medical evidence of record shows that the Veteran has a diagnosis of cervical spine disorder.  However, the probative evidence of record demonstrates that the Veteran's cervical spine disorder is not related to his service.  In this regard, the Board places great probative weight on the June 2010 VA examiner's opinion that because there was no indication of a cervical spine injury in service or any indication of continuity of symptomatology since service, it was less likely than not that the cervical disability was related to service.  Such opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Furthermore, there is no evidence to the contrary, as the July 2009 private opinion pertained solely to the Veteran's lumbar spine disorder rather than to his cervical spine disorder in that the physician made reference only to the current lumbar spine diagnosis and symptomatology.  Accordingly, because the probative evidence of records demonstrates that the current cervical spine disorder is not related to service and, as such, service connection is not warranted. 

 The Board notes that the Veteran has contended on his own behalf that his current cervical spine disorder is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra.   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson, supra.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters, supra.

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's cervical spine disorder and any instance of his military service to be complex in nature.  See Woehlaert, supra.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson, supra.

Here, while the Veteran is competent to describe his in-service back complaints and his current manifestations of a cervical spine disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  The Veteran has offered only conclusory statements regarding the relationship between his in-service back complaints and his current cervical spine disorder.  In contrast, the June 2010 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's contended in-service complaints and the current nature of his cervical spine disorder.  Therefore, the Board accords greater probative weight to the June 2010 VA examiner's opinion. 

Lastly, the Board notes that the Veteran himself has stated that his cervical spine symptoms began in the 1980's or 1990's, approximately 10 to 20 years after service, rather than during service or immediately following separation from service.  Because of the length of time between his separation from service and the initial reports of cervical spine symptomatology, there is a lack of evidence of a continuity of treatment, and this is one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, absent any indication of injury or treatment for a cervical spine disorder in service or for many years following service, and in light of the probative and persuasive medical opinion of record, service connection for a cervical spine disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 
 

ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder, to include as secondary to a lumbar spine disorder, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


